Title: John Neilson to Thomas Jefferson, 15 February 1820
From: Neilson, John
To: Jefferson, Thomas


					
						
							Sir.
							
								University
								Feby 15. 1820.
							
						
						A difference of opinion between General Cocke and me, having arrose as to the terms of our contract. It was mutually agreed to leave the decision to your judgement. inclosed I send you a copy of our contract, with proposals offered to me by General Cocke, like wise my undersanding understanding of the Contract
						Hopeing you will pardon me for thus troubling you, I am with the most sincere
						respect, your most Humble servant
						
							
								John Neilson.
							
						
					
					
						Ps I am making a beggining on the Pavillion  5 having brought up some workmen with me
					
				 